DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
 
Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised   of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (US 2022/0063098 A1, hereinafter Aldridge. Examiner notes Aldridge claims priority to provisional application 62/850,359 with an effective filing date of May 20, 2019. The US Publication will be cited) in view of Tan et al. (US 10,759,051 B2, hereinafter Tan) and further in view of Ooga et al. (US 2020/0061819 A1, hereinafter Ooga).

Regarding claim 1, Aldridge teaches:
A processing path generating device, comprising:
an intuitive path teaching device provided for gripping and moving with respect to a workpiece to create a moving path for a controller (see at least Fig. 1, element 123, disclosing a motion capture input device) with movement information of the intuitive path teaching device, such that the controller obtains the moving path without moving a robotic arm (see at least Fig. 3A, element 320; disclosing a control device 320 with a handle; see also [0030]-[0031], disclosing recording a path using the handheld controller, i.e. the control device is the path teaching device provided for gripping and moving and a moving path is obtained. The path is taught without moving the robot; see also [0096], disclosing recording with respect to a workpiece),   wherein the intuitive path teaching device comprises:
a path positioning sensor configured to collect and record work coordinates of the moving path (see at least [0076], disclosing the control device may contain circuitry comprising a sensor that can sense and capture the position and orientation of the control device relative to a coordinate system; see also[0096], disclosing software on the control device continuously records the position and orientation) 
a terminal interface feedback device for outputting a terminal sensing signal to the path positioning sensor (see at least Fig. 3A, element 310; [0075], disclosing a probe 310 that may be used to designate a point in space; see also [0080], disclosing the operator may then press a trigger on the controller device 320 to capture (e.g., learn) the point and orientation of the probe 310 and the probe tip 312. The point and orientation may be stored for use in the robot program. For example, the controller device 320 may send the captured point and orientation of the probe 310 to the base station for processing. The Examiner notes the language “for outputting a terminal sensing signal to the path positioning sensor” is intended use and therefore given no patentable weight.); and
the controller connected to the intuitive path teaching device  for generating a processing path according to the moving path of the intuitive path teaching device (see at least [0021], disclosing a motion capture input device; see also Fig. 1, [0042] disclosing the motion capture input device is connected to the controller device, i.e. the intuitive path teaching device; see also [0049], [0052] disclosing synchronizing the orientation and position data into a coordinate system aligned with the robot’s motion control. The robot device receives a control signal that may cause the robotic device to move to a new position in space through the motion capture input device; Examiner notes the language “for generating a processing path according to…” is intended use and therefore given no patentable weight), (see at least [0080], disclosing the control device may send the captured point and orientation, i.e. the terminal sensing signal, of the probe, i.e. the terminal interface device, to the base station for processing; see also [0042], disclosing the motion capture input device may act as a base station)
 
Aldridge does not explicitly teach:
wherein the intuitive path teaching device is used for detecting a surface feature of the workpiece (The Examiner notes the language “for detecting a surface feature of the workpiece” is intended use and therefore given no patentable weight. However, in an effort to advance prosecution, this rejection is made in consideration of the limitation);
and a distance of the path positioning sensor relative to the workpiece
…and the surface feature of the workpiece.
However, in the same field of endeavor, robotic path control, Tan teaches detecting a surface feature of a workpiece (see at least Fig. 4, disclosing detecting feature points, i.e. at least a surface feature of a workpiece; Col. 10, lines 38-65, disclosing adjusting the robot path due to detected feature points; see also Col. 1, lines 47-51).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Aldridge to incorporate consideration of a surface feature of the workpiece, as taught by Tan, and thus use consider the workpiece feature in the path planning.  One would have been motivated to make this modification in order to increase the chances of completing a manipulation task, as taught by Tan in at least Col. 10, lines 46-53, due to the robot having an ability to make minor positioning adjustments, thus increasing the overall efficiency of the system.
Furthermore, in the same field of endeavor, robotic control, Ooga teaches determining a distance from a sensor to a workpiece (see at least [0071], [0073-0074], disclosing a distance sensor EM7)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the control device of Aldridge to incorporate detecting a distance to the workpiece, as taught by Ooga.  One would have been motivated to make this modification in order to avoid collision with the workpiece, thus increasing safety, or to better improve path planning, thus increasing efficiency.

Regarding claim 2, the combination of Aldridge, Tan and Ooga teaches:
a path teaching mobile platform configured to carry and move the path positioning sensor (Aldridge: see at least Fig. 3A, element 320, disclosing a control device; see also [0076], disclosing the control device may contain circuitry comprising a sensor that can sense and capture the position and orientation of the control device relative to a coordinate system, i.e. the control device is the mobile platform housing the position sensor), and the terminal interface feedback device is disposed on the path teaching mobile platform (see at least Fig. 3A, disclosing the probe, i.e. the terminal interface feedback device, is connected to the control device via the connector element 309).

Regarding claim 3, the combination of Aldridge, Tan and Ooga teaches:
The generating device according to claim 1, wherein the path positioning sensor comprises at least one of an inertial sensing module, a space coordinates capturing module (Aldridge: see at least [0076], disclosing sensing and capturing the position and orientation of the control device) and a feature capturing module (Tan: see at least Col. 10, lines 24-37, disclosing processing images to detect position and orientation values and feature points).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Aldridge to incorporate consideration of a surface feature of the workpiece, as taught by Tan.  One would have been motivated to make this modification in order to increase the chances of completing a manipulation task, as taught by Tan in at least Col. 10, lines 46-53, due to the robot having an ability to make minor positioning adjustments, thus increasing the overall efficiency of the system.

Regarding claim 8, the combination of Aldridge, Tan and Ooga teaches:
The generating device according to claim 1, wherein the intuitive path teaching device repeats path teaching for several times to create a plurality of moving paths (see at least [0060]-[0061], disclosing a training mode).
Furthermore, Examiner notes this limitation is interpreted as intended use and therefore given no patentable weight. 
ALTERNATIVELY
This limitation is a mere obvious duplication of parts that has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04).  One would have been motivated to make this modification in order to allow the robot to perform work on multiple different workpieces that require different teach paths, thus increasing efficiency. 

Regarding claim 9, the combination of Aldridge, Tan and Ooga teaches:
The generating device according to claim 2, wherein the terminal interface feedback device senses the workpiece by contact to create the terminal sensing signal (Aldridge: see at least [0085]-[0086], disclosing probe tip my touch four points and the system facilitates the capture of these points).

Regarding claim 10, the combination of Aldridge, Tan and Ooga teaches:
The generating device according to claim 2, wherein the terminal interface feedback device senses the workpiece by non-contact to create the terminal sensing signal (Tan: see at least Fig. 4, disclosing detecting feature points, i.e. at least a surface feature of a workpiece; Col. 10, lines 24-36, disclosing detecting the workpiece based on image analysis, i.e. non-contact).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Aldridge to incorporate consideration of a surface feature of the workpiece by non-contact, as taught by Tan.  One would have been motivated to make this modification in order to increase the chances of completing a manipulation task, as taught by Tan in at least Col. 10, lines 46-53, due to the robot having an ability to make minor positioning adjustments, thus increasing the overall efficiency of the system.


Regarding claim 11, the combination of Aldridge, Tan and Ooga teaches:
The generating device according to claim 1, further comprising the robotic arm connected to the controller, wherein the controller drives the robotic arm according to the processing path to process the workpiece (Aldridge: See at least Fig. 1, element 120 connected to element 123; See also [0021], disclosing motion data from the control device is transmitted to the motion system associated with the robot; see also [0052]).

Regarding claim 12, Aldridge teaches:
 A processing path generating method, comprising: 
collecting and recording a moving path of an intuitive path teaching device see at least Fig. 3A, element 320; disclosing a control device 320 with a handle; see also [0030]-[0031], disclosing recording a path using the handheld controller, i.e. the control device is the path teaching device provided for gripping and moving and a moving path is obtained. The path is taught without moving the robot; see also [0096], disclosing recording with respect to a workpiece

generating a processing path according to the moving path of the intuitive path teaching device for a controller (see at least Fig. 1, element 123, disclosing a motion capture input device) with movement information of the intuitive path teaching device, such that the controller obtains the moving path without moving a robotic arm (see at least [0021], disclosing a motion capture input device; see also Fig. 1, [0042] disclosing the motion capture input device is connected to the controller device, i.e. the intuitive path teaching device; see also [0049], [0052] disclosing synchronizing the orientation and position data into a coordinate system aligned with the robot’s motion control. The robot device receives a control signal that may cause the robotic device to move to a new position in space through the motion capture input device) wherein the intuitive path teaching device comprise a path positioning sensor configured to collect and record work coordinates of the moving path (see at least [0076], disclosing the control device may contain circuitry comprising a sensor that can sense and capture the position and orientation of the control device relative to a coordinate system; see also[0096], disclosing software on the control device continuously records the position and orientation) (see at least Fig. 3A, element 310; [0075], disclosing a probe 310 that may be used to designate a point in space; see also [0080], disclosing the operator may then press a trigger on the controller device 320 to capture (e.g., learn) the point and orientation of the probe 310 and the probe tip 312. The point and orientation may be stored for use in the robot program. For example, the controller device 320 may send the captured point and orientation of the probe 310 to the base station for processing. The Examiner notes the language “for outputting a terminal sensing signal to the path positioning sensor” is intended use and therefore given no patentable weight.); and

Aldridge does not explicitly teach:
detecting a surface feature of the workpiece;
and a distance of the path positioning sensor relative to the workpiece
…and the surface feature of the workpiece.
However, in the same field of endeavor, robotic path control, Tan teaches detecting a surface feature of a workpiece (see at least Fig. 4, disclosing detecting feature points, i.e. at least a surface feature of a workpiece; Col. 10, lines 38-65, disclosing adjusting the robot path due to detected feature points; see also Col. 1, lines 47-51).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Aldridge to incorporate consideration of a surface feature of the workpiece, as taught by Tan, and thus use consider the workpiece feature in the path planning.  One would have been motivated to make this modification in order to increase the chances of completing a manipulation task, as taught by Tan in at least Col. 10, lines 46-53, due to the robot having an ability to make minor positioning adjustments, thus increasing the overall efficiency of the system.
Furthermore, in the same field of endeavor, robotic control, Ooga teaches determining a distance from a sensor to a workpiece (see at least [0071], [0073-0074], disclosing a distance sensor EM7)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the controller of Aldridge to incorporate detecting a distance to the workpiece, as taught by Ooga.  One would have been motivated to make this modification in order to avoid collision with the workpiece, thus increasing safety, or to better improve path planning, thus increasing efficiency.

Regarding claim 13, the combination of Aldridge, Tan and Ooga teaches:
The generating method according to claim 12, further comprising sensing the workpiece by contact or non-contact to create a terminal sensing signal (Aldridge: see at least [0085]-[0086], disclosing probe tip my touch four points and the system facilitates the capture of these points) (see also Tan: see at least Fig. 4, disclosing detecting feature points, i.e. at least a surface feature of a workpiece; Col. 10, lines 24-36, disclosing detecting the workpiece based on image analysis, i.e. non-contact).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Aldridge to incorporate consideration of a surface feature of the workpiece by non-contact, as taught by Tan.  One would have been motivated to make this modification in order to increase the chances of completing a manipulation task, as taught by Tan in at least Col. 10, lines 46-53, due to the robot having an ability to make minor positioning adjustments, thus increasing the overall efficiency of the system.

Regarding claim 14, the combination of Aldridge, Tan and Ooga teaches:
The generating method according to claim 12, wherein detecting the surface feature of the workpiece comprises capturing the surface feature of the workpiece through optical radar, 3D optical scanning, 2D image or depth image (Tan: see at least Col. 10, lines 24-37, disclosing processing images to detect position and orientation values and feature points).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Aldridge to incorporate detecting a workpiece through non-contact, such as image analysis, as taught by Tan.  One would have been motivated to make this modification in order to increase the chances of completing a manipulation task, as taught by Tan in at least Col. 10, lines 46-53, due to the robot having an ability to make minor positioning adjustments, thus increasing the overall efficiency of the system.

Regarding claim 19, the claim recites analogous language to claim 8 above, and is therefore rejected under the same premise.

Regarding claim 20, the combination of Aldridge, Tan and Ooga teaches:
The generating method according to claim 13, wherein sensing by contact comprises pressure sensing, gripping sensing or tactile sensing (Aldridge: see at least [0025], disclosing the probe may act as a gripper attached to the handheld device; see also [0080], disclosing the operator may press a trigger to capture the position of the probe in space, i.e. the pressing of the trigger is sensed, i.e. tactile sensing).
(ALTERNATE REJECTION FURTHER BELOW)

Regarding claim 21, the combination of Aldridge, Tan and Ooga teaches:
The generating method according to claim 13, wherein sensing by non-contact comprises optical sensing, ultrasound sensing or image sensing (Tan: see at least Col. 10, lines 24-37, disclosing processing images to detect position and orientation values and feature points).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Aldridge to incorporate detecting a workpiece through non-contact, such as image analysis, as taught by Tan.  One would have been motivated to make this modification in order to increase the chances of completing a manipulation task, as taught by Tan in at least Col. 10, lines 46-53, due to the robot having an ability to make minor positioning adjustments, thus increasing the overall efficiency of the system.

Regarding claim 22, the combination of Aldridge, Tan Ooga teaches:
The generating method according to claim 12, further comprising inputting the processing path to the robotic arm for moving the robotic arm to process the workpiece (Aldridge: See at least Fig. 1, element 120 connected to element 123; See also [0021], disclosing motion data from the control device is transmitted to the motion system associated with the robot; see also [0052]).

Claims 4-5, 7, 15-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge in view of Tan, in view of Ooga, and further in view of Yamauchi et al. (US 2020/0338730 A1, hereinafter Yamauchi).

Regarding claim 4, the combination of Aldridge, Tan and Ooga teaches:
 The generating device according to claim 1,…
The combination does not explicitly teach:
…further comprising a path optimization module, for receiving the moving path, performing a simulation analysis on the moving path to optimize track of the moving path and storing the optimized moving path in the controller.
However, in the same field of endeavor, robotics, Yamauchi teaches:
…further comprising a path optimization module, for receiving the moving path, performing a simulation analysis on the moving path to optimize track of the moving path (See at least Fig. 2; [0063], disclosing a joint angle space trajectory smoothing unit 205, i.e. a path optimization module; see also Figs. 14 and 15-16, [0065-0069], disclosing a smooth trajectory, i.e. an optimized track) and storing the optimized moving path in the controller (see at least [0063], disclosing applying smoothing to the stored trajectory data).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Aldridge to incorporate path optimization, as taught by Yamauchi.  One would have been motivated to make this modification in order to "minimize a change in a hand posture of the robot arm and generate the trajectory on which the robot arm can operate at a high velocity," as taught by Yamauchi in at least [0069], thus increasing efficiency.

Regarding claim 5, the combination of Aldridge, Tan, Ooga and Yamauchi teaches:
The generating device according to claim 4, wherein the simulation analysis performed on the moving path by the path optimization module comprises at least one of collision analysis, path smoothness analysis, limit analysis, singularity analysis and precision analysis (Yamauchi: see at least Figs. 14 and 15-16, [0065-0069], disclosing a smooth trajectory, i.e. an optimized track, i.e. path smoothness analysis).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Aldridge to incorporate smoothness analysis, as taught by Yamauchi.  One would have been motivated to make this modification in order to "minimize a change in a hand posture of the robot arm and generate the trajectory on which the robot arm can operate at a high velocity," as taught by Yamauchi in at least [0069], thus increasing efficiency.


Regarding claim 7, the combination of Aldridge, Tan, Ooga and Yamauchi teaches:
The generating device according to claim 2, further comprising a path optimization module, for receiving the moving path (Yamauchi: See at least Fig. 2; [0063], disclosing a joint angle space trajectory smoothing unit 205, i.e. a path optimization module; see also Figs. 14 and 15-16, [0065-0069], disclosing a smooth trajectory, i.e. an optimized track), performing a simulation analysis on the moving path to optimize track of the moving path (Yamauchi: See at least Fig. 2; [0063], disclosing a joint angle space trajectory smoothing unit 205, i.e. a path optimization module; see also Figs. 14 and 15-16, [0065-0069], disclosing a smooth trajectory, i.e. an optimized track) and storing the optimized moving path in the controller, wherein the path optimization module comprises (Yamauchi: see at least [0063], disclosing applying smoothing to the stored trajectory data):
a calculation unit configured to obtain a position information of the moving path and analyze the moving path (Yamauchi: see at least [0035], disclosing a processing device, i.e. a calculation unit; Fig. 2, element S101 and S102; [0051], disclosing reading data for trajectory plan, i.e. at least position information of a moving path; [0057], disclosing analyzing the trajectory);
 a signal collecting and recording unit configured to store the position information of the moving path (Yamauchi: see at least [0035], disclosing a processing device, i.e. a signal collecting and recording unit; Fig. 2; [0058], disclosing adding trajectory data  to a trajectory storage unit); 
and a simulation analysis unit configured to receive the position information of the moving path and the terminal sensing signal (Aldridge: see at least Fig. 1, element 123, disclosing a motion capture input device; see also [0080], disclosing the control device may send the captured point and orientation, i.e. the terminal sensing signal, of the probe, i.e. the terminal interface device, to the base station for processing; see also [0042], disclosing the motion capture input device may act as a base station).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Aldridge to incorporate path optimization, as taught by Yamauchi.  One would have been motivated to make this modification in order to "minimize a change in a hand posture of the robot arm and generate the trajectory on which the robot arm can operate at a high velocity," as taught by Yamauchi in at least [0069], thus increasing efficiency.

Regarding claim 15, the combination of Aldridge, Tan, Ooga and Yamauchi teaches:
The generating method according to claim 12, further comprising performing a simulation analysis on the moving path to optimize the moving path (Yamauchi: See at least Fig. 2; [0063], disclosing a joint angle space trajectory smoothing unit 205, i.e. a path optimization module; see also Figs. 14 and 15-16, [0065-0069], disclosing a smooth trajectory, i.e. an optimized track).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Aldridge to incorporate smoothness analysis, as taught by Yamauchi.  One would have been motivated to make this modification in order to "minimize a change in a hand posture of the robot arm and generate the trajectory on which the robot arm can operate at a high velocity," as taught by Yamauchi in at least [0069], thus increasing efficiency.

Regarding claim 16, the combination of Aldridge, Tan, Ooga and Yamauchi teaches:
The generating method according to claim 15, further comprising generating the processing path according to the optimized moving path (Yamauchi: see at least Fig. 15; [0065], disclosing a smoothed trajectory, i.e. a processing path based on the moving path) and the surface feature of the workpiece (Tan: see at least Fig. 4, disclosing detecting feature points, i.e. at least a surface feature of a workpiece; Col. 10, lines 38-65, disclosing adjusting the robot path due to detected feature points).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Aldridge to incorporate consideration of a surface feature of the workpiece, as taught by Tan.  One would have been motivated to make this modification in order to increase the chances of completing a manipulation task, as taught by Tan in at least Col. 10, lines 46-53, due to the robot having an ability to make minor positioning adjustments, thus increasing the overall efficiency of the system.

Furthermore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Aldridge to incorporate path optimization, as taught by Yamauchi.  One would have been motivated to make this modification in order to "minimize a change in a hand posture of the robot arm and generate the trajectory on which the robot arm can operate at a high velocity," as taught by Yamauchi in at least [0069], thus increasing efficiency.


Regarding claim 17, the combination of Aldridge, Tan, Ooga and Yamauchi teaches:
The generating method according to claim 15, wherein performing the simulation analysis on the moving path comprises at least one of collision analysis, path smoothness analysis, limit analysis, singularity analysis and precision analysis (Yamauchi: See at least Fig. 2; [0063], disclosing a joint angle space trajectory smoothing unit 205, i.e. a path optimization module; see also Figs. 14 and 15-16, [0065-0069], disclosing a smooth trajectory, i.e. an optimized track) and storing the optimized moving path in the controller (Yamauchi: see at least [0063], disclosing applying smoothing to the stored trajectory data).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path teaching of Aldridge to incorporate path optimization, as taught by Yamauchi.  One would have been motivated to make this modification in order to "minimize a change in a hand posture of the robot arm and generate the trajectory on which the robot arm can operate at a high velocity," as taught by Yamauchi in at least [0069], thus increasing efficiency.

Regarding claim 23, the combination of Aldridge, Tan, Ooga and Yamauchi teaches:
The generating method according to claim 12, further comprising inputting the processing path to the robotic arm for moving the robotic arm to process the workpiece (Aldridge: See at least Fig. 1, element 120 connected to element 123; See also [0021], disclosing motion data from the control device is transmitted to the motion system associated with the robot; see also [0052]).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge in view of Tan, in view of Ooga, in view of Yamauchi, and further in view of Edsinger et al. (US 9,694,495 B1, hereinafter Edsinger).

Regarding claim 6, the combination of Aldridge, Tan, Ooga and Yamauchi teaches:
The generating device according to claim 4,…
The combination does not explicitly teach:
…wherein the path optimization module comprises a precision deviation calibrating unit for modifying the moving path to reduce precision deviation of the processing path.
However, in the same field of endeavor, robotics, Edsinger teaches:
wherein the path optimization module comprises a precision deviation calibrating unit for modifying the moving path to reduce precision deviation of the processing path (see at least Col. 15, lines 40-61, disclosing an impedance control module, i.e. a precision deviation calibrating unit, that detects a deviation from a trajectory, i.e. a precision deviation, and adjusts the deviation to be less than a threshold deviation, i.e. the move path is adjusted to reduce the deviation).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path optimization module to incorporate deviation reduction, as taught by Edsinger.  One would have been motivated to make this modification in order to avoid deviation above a threshold, as taught by Edsinger, thus increasing accuracy and precision of the moving path. 

Regarding claim 18, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.

Claim 20 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Aldridge in view of Tan, in view of Ooga, in view of Bogart et al. (US 2021/0001484 A1, hereinafter Bogart).

Regarding claim 20, the combination of Aldridge, Tan and Ooga teaches:
The generating method according to claim 13,…
Furthermore, in the same field of endeavor, robotics and robotic control Bogart teaches: wherein sensing by contact comprises pressure sensing, gripping sensing or tactile sensing (see at least [0067], disclosing the gripper detects when the gripper has acquired an object, i.e. gripping sensing).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the gripping probe as disclosed by Aldridge to incorporate grip sensing as disclosed by Bogart.  One would have been motivated to make this modification in order to provide the robot with a more precise location and timing of a successful grip on a workpiece, thus increasing efficiency of the system as a whole.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aldridge et al. (US 2018/0101166 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664